DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 19 July 2021 is acknowledged.  Claims 1, 13, 15, 16, and 18 were amended.  Claims 1, 3, 4, 6-16, and 18 were pending.  Claims 13-15 were withdrawn from consideration.
Examiner notes that the recitation filed 19 July 2021 does not properly show amendments made to the claims as required by 37 C.F.R. 1.121.  For example, the claim recitation filed 19 July 2021 shows double-bracketing the word “the” in the eighth clause of claim 16, despite the word “the” not being present in said clause in the previously-filed claim recitation 31 December 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-15 directed to an apparatus non-elected without traverse.  Accordingly, claims 13-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bollinger on 2 August 2021.
The application has been amended as follows: 
	In the claims:

1. (Amended by Examiner) A method of manufacturing a semiconductor device, comprising:
forming a film on a substrate by performing a cycle a predetermined number of times, wherein the cycle comprises sequentially performing:
(a) supplying a source gas to the substrate accommodated in a reaction tube;
(b) exhausting the source gas remaining in the reaction tube through an exhaust pipe connected to the reaction tube;
(c) supplying a reactive gas exposed previously to the source gas;
(d) exhausting the reactive gas remaining in the reaction tube through the exhaust pipe; and

wherein at least in (a) and (c), a temperature of the reaction tube is set to the first temperature lower than a thermal decomposition temperature of the source gas and higher than a condensation temperature of the source gas, the temperature of the exhaust pipe is set to the second temperature equal to or higher than the first temperature, and the reaction tube is depressurized in (a) through (d).

16. (Amended by Examiner) A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform:
forming a film on a substrate by performing a cycle a predetermined number of times, wherein the cycle comprises sequentially performing:
(a) supplying a source gas to the substrate accommodated in a reaction tube;
(b) exhausting the source gas remaining in the reaction tube through an exhaust pipe connected to the reaction tube;
(c) supplying a reactive gas exposed previously to the source gas;
(d) exhausting the reactive gas remaining in the reaction tube through the exhaust pipe; and

wherein at least in (a) and (c), a temperature of the reaction tube is set to [[a]] the first temperature lower than a thermal decomposition temperature of the source gas and higher than a condensation temperature of the source gas, [[a]] the temperature of the exhaust pipe is set to [[a]] the second temperature equal to or higher than the first temperature, and the reaction tube is depressurized in (a) through (d).

Response to Arguments
Applicant’s amendments to claims 1, 16, and 18, and the above Examiner’s amendments to claims 1 and 16 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 1, 3, 4, 6-12, 16, and 18 made in the final rejection filed 19 April 2021.  The 35 U.S.C. 112(b) rejections of claims 1, 3, 4, 6-12, 16, and 18 have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 4, 6-12, 16, and 18 are allowed for the reasons set forth in the final rejection filed 19 April 2021.  Please see the final rejection filed 19 April 2021 for the detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893